j u ee ty om p department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list t al a ft legend taxpayer a plan b financial_institution c ira d amount amount amount dear this is in response to your request dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from plan b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error made by financial_institution c taxpayer a further represents that amount has not been used for any other purpose taxpayer a participated in plan b on date taxpayer a received a distribution of amount intending to complete a direct_rollover to an ira with financial_institution c the distribution received by taxpayer a was in the form of a check made payable to financial_institution c f b o taxpayer a the check stub indicated as the irs distribution code code g’ indicating a direct_rollover taxpayer a indicated on the front of the check the account number of his ira with financial_institution c instead of depositing amount into taxpayer a’s ira financial_institution c deposited amount date from financial_institution c admitting the error subsequently on date financial_institution c transferred amount to ira d amount was the value of the amount investment on date in a non-ira account the submission is accompanied by a letter dated based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_402of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error by financial_institution c which prevented him from accomplishing the rollover during the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the day requirement were met with respect to the transfer of amount into ira d on date such contribution will be considered a rollover_contribution within the meaning of sec_402 of the code taxpayer a is also granted a period of days from the issuance of this ruling letter to contribute up to amount amount minus amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the amount transferred up to amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or peguenenle which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office ruling please contact at se t ep ra t2 if you wish to inquire about this please address all correspondence to sincerely ol m edelman manager en af employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
